United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3787
                                    ___________

Daniel R. Baird,                    *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Burlington Northern Santa Fe;       *
Brotherhood of Locomotive Engineers * [UNPUBLISHED]
Teamsters Division 202,             *
                                    *
            Appellees.              *
                               ___________

                              Submitted: June 4, 2010
                                 Filed: June 21, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Daniel R. Baird appeals the district court’s1 dismissal of his civil action. Upon
de novo review, see Meyer v. City of Joplin, 281 F.3d 759, 760 (per curiam) (8th Cir.
2002), we conclude that dismissal was proper for the reasons the district court stated.
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.